Citation Nr: 1317061	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-48 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for pain in the left hand, wrist, forearm, elbow, shoulder, neck and left side (claimed as a left shoulder condition), to include as secondary to a service-connected left knee disability. 

2.  Entitlement to an evaluation in excess of 30 percent for carpal tunnel syndrome of the left wrist with hypogeusia of the left thumb.

3.  Entitlement to an evaluation in excess of 10 percent for a left ankle strain.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left knee with a Baker's cyst.

5.  Entitlement to an initial evaluation in excess of 50 percent for depression.

6. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

The Veteran had active service from October 1973 until October 1976. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

After the issuance of an April 2012 supplemental statement of the case (SSOC), additional VA outpatient treatment records were uploaded to the Veteran's Virtual VA in September 2012 file, and a statement of the Veteran's girlfriend was submitted in October 2012.  The Board acknowledges that there is no waiver of the RO's initial consideration of that evidence; however, because the other evidence of record is sufficient to reopen the claim for pain in the left hand, wrist, forearm, elbow, shoulder, neck, and left side and to grant the claim for TDIU, review of the evidence by the Board does not prejudice the Veteran.  38 C.F.R. § 20.1304(c); see Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The merits of the reopened claim for service connection for pain in the left hand, wrist, forearm, elbow, shoulder, neck, and left side and the issues of entitlement to increased evaluations for carpal tunnel syndrome of the left wrist with hypogeusia of the left thumb, a left ankle strain, degenerative arthritis of the left knee with a Baker's cyst, and depression are being REMANDED and are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  A claim for service connection for the left arm was previously denied in a March 1996 rating decision, and a claim for service connection for pain in the left hand, wrist, forearm, elbow, shoulder, neck and left side was previously denied in April 1999.  The claim for service connection for pain in the left hand, wrist, forearm, elbow, shoulder, neck and left side was again denied by a rating decision in July 2003.  The Veteran was notified of these decisions, but did not perfect an appeal.  There was also no new and material evidence submitted with one year of these rating decisions.

2.  The evidence received since the July 2003 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran is service-connected for depression, evaluated as 50 percent disabling; carpal tunnel syndrome of the left wrist with hypogeusia of the left thumb, evaluated as 30 percent disabling; total knee arthroplasty of the left knee associated with post operative meniscus tear, evaluated as 30 percent disabling; and a left ankle strain associated with the post operative meniscus tear of the left knee, evaluated as 10 percent disabling.  The combined evaluation is 80 percent.   

4.  The Veteran has a high school education and has past work experience in vending, electronics equipment installation, housekeeping, and surveying. 

5.  With full consideration of the Veteran's educational background and occupational experience, and with resolution of doubt in the Veteran's favor, it is as likely as not that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation. 



CONCLUSIONS OF LAW

1.  The March 1996, April 1999, and July 2003 rating decisions are final 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.302, 20.1103 (2012).
 
2.  New and material evidence has been received to reopen the claim for service connection for pain of the left hand, wrist, forearm, elbow, shoulder, neck, and left side.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 3.159, 20.1103 (2012).

3.  The criteria for TDIU due to service-connected disabilities have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In the present case, the RO sent notification letters to the Veteran dated in January 2008, March 2008, May 2008, July 2008, October 2008, and October 2010.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006).  The record includes the Veteran's service treatment records, VA outpatient treatment records, private treatment records, records from the Social Security Administration (SSA), reports of VA examinations, lay statements, and hearing testimony. 

The Board has considered whether further development and notice under the VCAA or other law should be undertaken.  However, given that the decision below reopens the claim for pain of the left hand, wrist, forearm, elbow, shoulder, neck, and left side and grants the claim for TDIU, further development would not result in a more favorable result for the Veteran or be of assistance.  Thus, as there is no prejudice, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd sub nom. Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


New and Material Evidence

The Veteran seeks service connection for pain of the left hand, wrist, forearm, elbow, shoulder, neck, and left side, which was claimed as a left shoulder disability.  

A claim for an injury to the left arm was previously considered and denied by the RO in March 1996.  The Veteran did not appeal that decision, and new and material evidence was not received within one year thereof.  Thus, the decision became final.  38 C.F.R. §§ 3.156(b), 20.1103.  

A claim for pain in the left hand, wrist, forearm, elbow, shoulder, neck, and left side was also considered and denied by the RO in an April 1999 rating decision.  The Veteran did not appeal this decision, nor was any new and material evidence received within one year of that determination.  Therefore, the decision became final. 38 C.F.R. §§ 3.156(b), 20.1103.  

In addition, the RO considered a claim for drop foot, left shoulder condition, and left games keepers thumb in a December 1999 rating decision.  The Veteran did not appeal this decision, and there no new and material evidence received within one year of that determination.  Thus, it became final. 38 C.F.R. §§ 3.156(b), 20.1103.  
The RO again considered a claim for pain of the left hand, wrist, forearm, elbow, shoulder, neck, and left side in a July 2003 rating decision.  The Veteran filed a notice of disagreement in December 2003, and a statement of the case was issued in March 2007.  However, the Veteran did not submit a substantive appeal, and the July 2003 decision became final. 38 C.F.R. §38 C.F.R. § 20.200, 20.202, 20.1103.  

The Veteran's previously denied claims may be reopened only if new and material evidence has been secured or presented since the last final rating decision. 38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994). In this regard, although the RO denied reopening the claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Barnett v. Brown, 83 F.3d at 1383.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  Id.   

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the July 2003 rating decision that last denied service connection for pain in the left hand, wrist, forearm, elbow, shoulder, neck and left side, the evidence of record consisted of the Veteran's service treatment records, private treatment records, VA outpatient treatment records, reports of VA examinations, and lay statements.

Subsequent to the July 2003 rating decision, additional VA outpatient treatment records, private medical records, records from SSA, reports from VA examinations, and lay statements were associated with the claims file.

The evidence submitted subsequent to the July 2003 rating decision is new, in that it was not previously of record.  The newly submitted evidence is also material.  The claim was denied by the RO in July 2003 because new and material evidence had not been submitted.  Specifically, RO explained the claim had been previously denied in April 1999 and noted that the Veteran did not submit evidence that indicated that the pain in the left hand, wrist, forearm, elbow, shoulder, neck and left side was incurred in or caused by service or within any applicable presumptive period.  The April 1999 rating decision denied the claim because it was not well grounded, as there was no evidence of a relationship between the pain in the left hand, wrist, forearm, elbow, shoulder, neck and left side and the service-connected left knee disability.  

The evidence received subsequent to the July 2003 rating decision includes records that suggest some of the pain of the left side could be related to falls from his left knee giving out.  For example, a September 2006 VA outpatient treatment record notes the Veteran's belief that he has had injuries over the years from frequent falls from his left knee giving out.  Private hospital records dated in December 2009 also document a complaint of left shoulder pain one week after a fall when the knee gave out.  

The evidence received since the July 2003 rating decision relates to the relationship between a current disability and a service-connected disability.  Thus, as it must be presumed credible for the purposes of reopening, the additional evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a pain in the left hand, wrist, forearm, elbow, shoulder, neck and left side is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed.


TDIU

The Veteran seeks a total disability evaluation based upon his service-connected disabilities.  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b). 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

38 C.F.R. § 4.16  does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The question is whether the Veteran's service-connected disorders, without regard to nonservice-connected disorders, lack of work skills or advancing age, made him incapable of performing the acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In this case, the Veteran is service-connected for depression, evaluated as 50 percent disabling; carpal tunnel syndrome of the left wrist with hypogeusia of the left thumb, evaluated as 30 percent disabling; total knee arthroplasty of the left knee associated with post operative meniscus tear, evaluated as 30 percent disabling; and left ankle strain associated with the post operative meniscus tear of the left knee, evaluated as 10 percent disabling.  The combined evaluation is 80 percent, and thus, the Veteran meets the criteria of 38 C.F.R. § 4.16 (a).  

In his application for TDIU, the Veteran reported he last worked in 1991 for Pizza Hut and explained that he left this job due to disability.  He noted that he was unable to stand for long periods of time because of his knee.  He also indicated that he had completed high school and trained in horticulture.  A print out from the Social Security Administration (SSA) reflects that the Veteran temporarily stopped work in 1980 and 1981, received income in amounts ranging from $751 to $8553 for the period from 1982 until 1991, and had no income since 1991.  Thus, the record shows that the Veteran has not been employed since 1991.

The remaining question before the Board, therefore, is whether the Veteran is unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.  Evidence for consideration with respect to this matter includes VA outpatient treatment records, private medical records, records from SSA, reports from VA examinations, and lay statements.

The record reflects that, shortly after the Veteran's April 1979 motorcycle accident, he was seen at a VA facility in March 1980 requesting admission for physical therapy and vocational rehabilitation.  The physician indicated that a psychological evaluation was needed prior to vocational rehabilitation to understand the Veteran's capacity for spatial perception, handling of instructions, mental arithmetic data, and other tasks.  An addendum to this note indicated that he should have daily physical and occupational therapy as soon as the Veteran received his orthotic and intensive vocational rehabilitation counseling and job searching.  The physician explained that receiving supervised electrical wiring and hook-up work in engineering to simulate the Veteran's former occupation of wiring intercom systems would be helpful, as it would allow him to explore the possibility of returning to his old trade with his disability and to visualize what type of new occupation he would like to pursue if he was too disabled to compete in the former trade.  

An April 1980 summary from a vocational expert submitted to SSA indicated that the Veteran had past work experience as an electronics equipment installer, specialty cook, vending machine vendor, deliveryman, and radio operator/wireman.  He had substantial on-the-job training and expertise with hand tools, power tools, special devices and equipment, technical manuals, independent judgment, planning, precision working to close tolerances, inspecting and verifying work, sustained attention to detail, visual acuity, understanding spatial relationship, following instructions, adaptability to repetitive tasks, technical knowledge of communication systems, verbal faculty, good vocabulary, some delivery/record keeping ability, some knowledge of inventory, and knowledge of regional delivery, restocking and supply coordination.  It was noted that he could perform work while seated if only two to three hours of walking short distances or standing was required.  He was also restricted to lifting no more than 10 pounds.  

A January 1982 psychiatric consultation included in the SSA records reflected that the Veteran was employed at the Internal Revenue Service (IRS) and planned to attend college to acquire proficiency in math and English.  He also intended to pursue studies in electronics and considered computer programming if the IRS did not work out.  The physician indicated that the Veteran appeared very angry, and although he maintained a social façade, he was determined to do things his own way and at his own time.  He indicated that, even if the Veteran was admitted to school, he suspected that the Veteran would encounter problems there, especially with things like authority and established practices.

A June 1986 VA evaluation note indicated that the Veteran reported working part-time in a local post office doing maintenance and other odd jobs for the past three weeks.  He either did not remember or did not tell how he spent his time prior to the post office job.  

A September 1988 VA hospital discharge report indicated that the Veteran was hospitalized for alcohol and drug dependence.  It was noted that he was currently unemployed and was last employed doing landscaping a couple days prior to the hospitalization.  The Veteran indicated that he lost that job due to drinking and the loss of his license.  

A May 1989 report of a private orthopedist, B.V.R., M.D. (initials used to protect privacy) explained that the Veteran had a high school education and previously worked as a telephone installer.  He explained that the Veteran was injured in a motorcycle accident in April 1979 and sustained a severe brachial plexus injury to the right upper extremity.  His work experience since the injury included making pizzas, janitorial work, land survey work, and motel desk clerk work, and he was currently working at the YMCA doing laundry.  He had difficulty with all activities with the right upper extremity.  The attached medical assessment of ability to do work-related activities noted limitation in lifting and carrying; limited or restricted ability to perform postural activities, such as stooping, crouching, kneeling, crawling and climbing; limited physical functions involving reaching, handling, feeling, pushing and pulling; and an inability to work with heights or machinery due to the Veteran's inability to use his right shoulder.  

A September 1991 opinion of A.M., M.D., concluded that, in the Veteran's present condition, he would be able to do some form of work that did not demand continuous ambulation or the use of his right arm for lifting.  

A September 1991 psychological opinion of J.B.K., M.A., indicated that the Veteran needed some form of mental health intervention.  If that was successful, it was believed that the Veteran would probably have some vocational potential given his intellectual capabilities.  

An April 1992 report of C.C., M.D., concluded that the Veteran had significant impairment in all four extremities, but noted the left arm was spared for the most part.  Dr. C. stated that, for the Veteran to be reasonably productive, he would need his left knee to improve because he was in so much pain.  If the Veteran did well with rehabilitation and was motivated, he would be limited permanently to a light or sedentary occupation and would be essentially a one-armed worker.  It was also noted that the job should not include kneeling; crawling; climbing steps, stairs, or ladders; driving long distances; walking over rough terrain; or being near moving equipment or unprotected heights.  

A June 1992 statement from the West Virginia State Board of Rehabilitation noted that they had closed the Veteran's case due to the severity of his disability.  The Veteran was seen as having a severe impairment of the right arm and shoulder, and he was also noted to be impaired bilaterally in the lower limbs due to the knees.  He was limited in his ability to lift, bend, or stoop and had to avoid prolonged sitting and driving and walking over rough terrain.  He dealt constantly with pain and had a history of drug and alcohol abuse that would interfere with his ability to be employed.  It was believed that the impairment of the right upper extremity and two lower extremities would limit the Veteran's ability to pursue any type of physical activity or job.  He was permanently limited to a sedentary occupation that would not require any type of writing or use of the right hand, and it was felt, based on the emotional status and history of drug and alcohol abuse, that the Veteran was not employable. 

A February 1996 VA examination of the joints noted a past history of communication work, and the Veteran explained that he was doing odd jobs.  The examiner provided findings and a diagnosis related to the left knee, and he indicated that rehabilitation and some kind of job or training in an occupation could be done.  

During a December 2002 VA examination of the joints, the Veteran explained that, after his separation from service, he initially worked for a phone company until his motorcycle accident.  After that time, he held multiple jobs with the IRS, VA hospital, Pizza Hut, cleaning offices, and others.  These jobs were held for short periods of time, and the Veteran felt that this was due to excessive pain and behavioral problems.  He had not worked in the last 10 years.  The examiner noted the Veteran's lifestyle was currently sedentary and commented that his lifestyle and ability to hold a job would be impacted only in a minimal way as a result of the carpal tunnel syndrome of the left wrist.  

The Veteran was afforded a VA examination of the joints in January 2008.  He described aching pain in the left ankle, weakness, fatigability, lack of endurance, and stiffness, as well as swelling and flare-ups with prolonged standing and walking.  He explained that prolonged meant more than 14-30 minutes.  The ankle limited his functioning, as he had to sit down.  His treatment was activity restriction, so he was very sedentary.  He also reported burning and aching pain of the left knee along with weakness, giving way, fatigability, lack of endurance, and swelling with prolonged weight bearing.  Flare-ups were caused by walking, standing, and prolonged sitting.  He described having numbness of all fingers that was constant, as well as pain in the thumb and wrist.  He indicated that the carpal tunnel and numbness resulted in difficulty feeding, tying shoes, buttoning and zipping, writing, and performing other fine motor skills.  For example, he had difficulty holding something, such as a glass.  He also stated he had not worked since the motorcycle accident and previously worked installing intercoms.  No opinion as to the Veteran's employability was provided.

An April 2008 VA mental disorder examination concluded that the Veteran did not have total occupational and social impairment due to his mental disorder and found reduced reliability and productivity due to mental symptoms.  The examiner explained that the Veteran's mood was depressed, discouraged, sad, self critical, often irritable, and frustrated.  His depressed mood was related both to difficulty walking, inability to do physical tasks completely or only very slowly with multiple breaks and rest, loss of opportunities to engage in enjoyable activities, and chronic severe pain.  The examiner indicated that the Veteran would be unable to obtain or maintain a job with any physical demands apart from limited writing.  He was able to perform cognitive activity with little impairment most of the time, although by his description, he was sometimes unable to concentrate due to pain levels.  

The Veteran also submitted a November 2009 private psychological evaluation.  The psychologist reported that the Veteran had completed his GED and was currently disabled and unemployed.  He indicated that the Veteran quit the majority of the jobs he held.  His previous jobs included vending, installation, dishwashing, janitorial, and surveyor.  It was noted that the Veteran was able to manage himself in all major areas of daily living though.  The psychologist opined that there was sufficient evidence to support diagnoses of depression and anxiety due to the medical condition.  The psychologist explained that the Veteran lived with chronic pain due to the service-connected and motorcycle injuries and had depression secondary to the service-connected disability.  He concluded that the Veteran was unable to work as a result of his condition.  The diagnoses included major depressive disorder and anxiety disorder, and the psychologist indicated the Veteran had an inadequate social support and was unable to work due to disabilities.  The GAF was 35 indicating a depressed man, unemployable with multiple disabilities, no leisure activities, chronic pain, sleep deprivation, and a limited support system.  

The Veteran also submitted records from SSA in support of his claim.  On his application for SSA benefits, he reported that he sought benefits based upon his right brachial plexus injury and his left knee.  Statements of his brothers submitted in connection with his SSA claim described the Veteran's frustration, anger, limited interaction with others, and difficulty remembering things.  The initial SSA decision, which denied benefits, indicated that the Veteran's ability to stand, lift, and walk was impaired due to the right brachial plexus injury and the torn left medial and lateral meniscus.  However, as the Veteran had use of the left upper extremity and considering the combined exertional and nonexertional impairment, it was concluded that the Veteran retained the functional capacity for full range of sedentary work.  The subsequent SSA decision, which granted benefits, found that the Veteran had a severe impairment and loss of function of the right upper extremity, both lower extremities, and impairment of the left upper extremity.   

The Veteran also provided testimony at a November 2012 Board hearing.  The Veteran testified that he initially stopped working in 1979 after the motorcycle accident and then worked a series of small jobs, but stopped working entirely in the 1980s or 1990s, as he could not keep up the pace due to a combination of his disabilities.  

A statement from the Veteran's ex-wife submitted in January 2008 described the frequency of his falls from his knee, his numbness in the fingers and wrist, and difficulty with prolonged standing and walking from the aching in the left ankle.  She explained that he was on Social Security and was unemployable. 

The Board also notes that VA previously found the Veteran was permanently and totally disabled for pension purposes.  The April 1992 rating decision that granted pension further noted that "based on the Veteran's combined disabilities he is shown to be incapable of following a substantially gainful occupation."  

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim, specifically to obtain an opinion that considers only the service-connected disabilities.  However, under the "benefit-of- the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993). 

The Board is of the opinion that the point of equipoise has been reached in this matter.  While there is evidence which reflects that the Veteran has significant nonservice-connected disabilities, including a severe right brachial plexus injury, that may contribute to his unemployability, there is also evidence that the Veteran's service-connected disabilities alone preclude him from working.  The Board finds it significant that several physicians felt the Veteran should be provided vocational rehabilitation immediately after his non-service connected motorcycle accident that resulted in the brachial plexus injury.  They suggested that he retained some capacity to perform work despite the injury.  While the Veteran clearly had physical limitations from the nonservice-connected disabilities of the right side, he was frequently noted to have the intellectual capability to perform work and the ability to perform sedentary work to account for his right-sided physical limitations.  In fact, the Veteran was denied pension in July 1987, October 1987, and August 1991 because his disabilities, including his nonservice-connected right brachial plexus injury, were not shown to prevent substantially gainful employment.

On the other hand, the record pertaining to his service-connected knee disability, left wrist disability, left ankle disability, and depression suggests that the combined effect would prevent the Veteran from maintaining substantially gainful employment.  Specifically, the April 2008 VA examiner concluded that the Veteran would be unable to obtain or maintain a job with physical demands other than writing, and the November 2009 private psychological evaluation concluded that the Veteran was unable to work due to his conditions and assigned a GAF of 35, which reflects depressive symptoms so severe that the Veteran had some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); (Observing that GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness" under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.).  

Throughout the appeal, the Veteran has described significant physical limitation from his left knee, ankle, and wrist, including difficulty standing, walking, stooping, and performing fine motor skills of the left hand.  The Board also notes that the SSA found the left knee and left upper extremity significant in determining whether the Veteran was able to obtain employment.  

Therefore, based on its review of the relevant evidence, and giving the benefit of the doubt to the Veteran, the Board finds that it is as likely as not the Veteran is precluded from work by his service-connected left knee disability, left ankle disability, left carpal tunnel syndrome, and depression as he is due to his other non-service-connected impairments.  As such, a total disability evaluation based upon individual unemployability due to service-connected disabilities is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for pain in the left hand, wrist, forearm, elbow, shoulder, neck and left side is reopened.  To this extent only, the appeal is granted.

Entitlement to TDIU is granted.



REMAND

A preliminary review of the record reflects that further development is necessary.  

The decision above reopened the claim for pain in the left hand, wrist, forearm, elbow, shoulder, neck and left side.  The Veteran testified in November 2012 that he felt his left shoulder disability was related, in part, to overuse from 30 years of using a cane and putting weight on it in addition to the falls from the instability of the left knee.  Although the Veteran was afforded a VA examination in March 2011, the Board finds that this opinion is not adequate.  Specifically, while the examiner provided an opinion as to the relationship between the claimed conditions and the service-connected left knee, the examiner did not discuss whether the Veteran's use of a brace due to his instability of the left knee contributed to the previously diagnosed overuse syndrome.  Accordingly, another opinion is required.  

Additionally, the record reflects that the most recent VA examination of the left ankle and knees was in January 2008.  While there are several records documenting range of motion findings of the left knee directly after the Veteran's surgery, the current severity of the knee after October 1, 2012, (the ending date of the temporary total evaluation for convalescence) is unclear.  Similarly, the last VA examination evaluating the Veteran's depression was in April 2008.  The March 2011 VA examination of the left shoulder included some range of motion findings of the left wrist.  However, the Board notes that the examiner was unable to test repetitive motion, and as such, this examination is not adequate to evaluation the severity of the disability.  38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); DeLuca v. Brown, 8 Vet. App. 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran has asserted that all of his conditions have increased in severity since that time.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Accordingly, additional VA examinations are required to determine the current severity of the Veteran's service-connected left ankle disability, left knee disability, left carpal tunnel syndrome, and depression.  

Finally, the record reflects that the Veteran has been treated at VA and private facilities.  On remand, updated VA and private treatment records should be obtained and associated with the record.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159 (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all sources of treatment that he has received for his claimed conditions and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.  

A specific request should be made for all VA treatment records dated from May 2012 to May 2013.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  After completing the foregoing development, the RO should return the claims file to the examiner who conducted the March 2011 VA examination and request that he provide an addendum opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the claimed pain in the left hand, wrist, forearm, elbow, shoulder, neck and left side is caused or aggravated by the Veteran's service-connected left knee disability.  The examiner should specifically comment upon the effect, if any, that the use of an assistive device for the instability of the left knee had on the left upper extremity. 

If the examiner is not available or is no longer employed by VA, the inquiry may be answered by another suitably qualified examiner, provided that a comprehensive review of the claims folder be undertaken, reported, and acknowledged by the examiner.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left ankle strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include range of motion testing. The examiner should report all signs and symptoms necessary for rating the disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left wrist carpal tunnel syndrome with hypogeusia of the left thumb.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include range of motion testing.  The examiner should report all signs and symptoms necessary for rating the disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include range of motion testing.  The examiner should report all signs and symptoms necessary for rating the disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's depression.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

7.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

8.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


